DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 94-113 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 109-113 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 109 recites “a coating covering particle in its entirety” which is unclear as to the desired structure. For purposes of examination, the cited passage above is read as “a coating covering the core material and the non-dielectric layer in its entirety” as this appears to be applicant’s intent.
Claims 110-113 are rejected in view of their dependence to independent claim 109

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 102-107, 110 & 112 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 102 recites the non-dielectric layer of claim 101 being derived from multiple possible compounds as claimed in claim 102. However, claim 101 already requires the non-dielectric layer to be derived from compounds selected from a group consisting of the compounds listed in claim 101 which do not overlap with the possible compounds recited in claim 102.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 104 recites “the passivated first particle is coated by stirring the passivated first particle in a solution with solvated polymer”. However, claim 102, from which claim 104 indirectly depends, requires the passivated first particle to be coated with a compound by chemical vapor deposition. It is unclear as to which process is intended to be claimed for the coating of the passivated first particle since claims 102 and 104 require different processes for the coating.  
Claims 103 & 105-107 are rejected in view of their dependence to independent claim 102.
Claims 110 & 112 recite the non-dielectric layer of claim 109 being derived from multiple possible compounds as claimed in respective claims 110 & 112. However, claim 109 already requires the non-dielectric layer to be derived from compounds selected from a group consisting of the compounds listed in claim 109 which do not overlap with the possible compounds recited in claims 110 & 112.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 94-101, 109, 111 & 113 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newbound (US 2015/0243973 A1)
Regarding claims 94-95, Newbound teaches a composite particle comprising: a first particle including a core material such as silicon or tin which is incorporated in a porous covalent framework to be used as an anode for lithium-ion batteries ([0074]-[0076] & [0196]-[0200]). Newbound further teaches the first particle having a non-dielectric layer covering at least a portion of a surface of the first particle, wherein the dielectric layer can be derived from a compound such as toluene or benzene (Fig. 1; [0072] & [0082]-[0086]). Newbound also teaches that the first particle can be incorporated in layered graphite to form the anode ([0124] & [0202]).
Regarding claim 96-97, Newbound teaches an outer surface of the first particle having an SiOx (x ≤ 2) content of less than or equal to 1%, as characterized by X-ray photoelectron spectroscopy (XPS) ([0070]) and wherein the outer surface of the first particle is modified with one or more surface-modifying agents such as C60 or C70 fullerenes (Fig. 9; [0085], [0195]).
Regarding claims 98-100, Newbound teaches the core material of the first particle being an alloy including lithium and wherein the surface of the first particle has a continuous coating that includes one or more surface-modifying agents, the one or more surface-modifying agents which can be a polymer additive such as polyaniline or polyacrylonitrile (Figs. 1 & 9; [0085], [0113], [0195] & [0248]).
Regarding claim 101, Newbound teaches a method of making a coated particle comprising: providing a first particle having a core material such as silicon ([0074]-[0076] & [0196]-[0200]); passivating the first particle by coating it with a non-dielectric layer covering the surface of the first particle, wherein the non-dielectric layer can be derived from a compound such as diglyme or triglyme (First structure in fig. 1; [0072], [0145]-[0146] & [0151]-[0152]) and coating the passivated first particle in its entirety with a compound such as styrene, an alkene 
Regarding claims 109, 111 & 113, Newbound teaches a coated particle comprising: a core material comprising silicon ([0074]-[0076] & [0196]-[0200]); a non-dielectric layer covering the surface of the core material, wherein the non-dielectric layer can be derived from a compound such as diglyme or triglyme (First structure in fig. 1; [0072], [0145]-[0146] & [0151]-[0152]); a coating covering the core material and the non-dielectric layer in its entirety, wherein the coating can be styrene, an alkene (C2-C18), an alkyne (C2-C18), polyvinylidene fluoride (PVDF) or polyacrylonitrile (PAN) (Fourth structure in fig. 1; [0072], [0082]-[0083] & [0085]-[0086]). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727